COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:         Katherine Mulhall v. Nathan Anderson as Trustee of the
                             Homann Family Trust and Independent Executor of the
                             Estate of Herman Homann and Victoria Homann

Appellate case number:      01-16-00067-CV

Trial court case number:    2012-75168

Trial court:                11th District Court of Harris County

       This appeal was stayed pursuant to the “Notice of Bankruptcy” that appellees
Nathan Anderson as Trustee of the Homann Family Trust and Independent Executor of
the Estate of Herman Homann and Victoria Homann filed in this Court on February 10,
2016, stating that appellant Katherine Milliken a/k/a Katherine Mulhall had filed a
petition for relief under Chapter 13 of Title 11, United States Code, in Case 16-30114, In
re Katherine Milliken, in the United States Bankruptcy Court for the Southern District of
Texas. See 11 U.S.C. § 362(a) (2000) (automatic stay in bankruptcy). On July 20, 2016,
appellees notified this Court that, on March 1, 2016, the bankruptcy case was dismissed.
Accordingly, we reinstate the case on the Court’s docket. See TEX. R. APP. P. 8.3(a).

      The clerk’s record is due to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 8.2.

       On January 29, 2016, the Clerk of this Court notified appellant that (1) the court
reporter had informed the Court that appellant had not requested preparation of the
reporter’s record or paid, or made arrangements to pay, for preparation of the reporter’s
record; and (2) the Clerk’s records indicated that appellant is not entitled to proceed
without payment of costs. The Clerk further notified appellant that unless she provided
written evidence that she had paid, or made arrangements to pay, for the reporter’s
record, or provided proof that she is entitled to proceed without payment of costs the
Court might require her to file a brief and consider the appeal without a reporter’s
record.1 See TEX. R. APP. P. 37.3(c). Appellant’s deadline to provide written evidence
of payment arrangements for the reporter’s record or written proof that she is
entitled to proceed without payment of costs is 30 days from the date of this order.

      It is so ORDERED.

Judge’s signature:   /s/ Russell Lloyd
                                                            for the Court

Date: August 2, 2016




1
      After the Clerk of this Court received notice of the filing of the bankruptcy petition,
      appellant submitted a brief in this appeal. The Clerk received but did not file the brief.
      Because appellant submitted her brief before the appellate record was filed, the brief is
      received but not yet filed. See TEX. R. APP. P. 34.1 (providing appellate record consists of
      clerk’s record and, if necessary to appeal, reporter’s record), 38.6 (providing appellant’s
      brief is due the later of date clerk’s record or reporter’s record was filed).